DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-22, 24, 27, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (EP 0160614, of record).
Dobson is directed to a sealant containing tire, wherein a sealant having a thickness between 2.5 mm and 7.6 mm is preferably applied to a tire inner surface and comprises butyl rubber (entirely butyl rubber), about 40 to about 200 phr of polybutene (tackifier), about 40 to about 120 phr of a thermoplastic tackifying resin, and about 50 to about 120 phr of carbon black (Page 2, Lines 13+ and Page 4, Lines 18+).  Dobson further recognizes the known inclusion of a common cure package, such as sulfur, in such a sealant layer (Page 6, Lines 16+).  
In terms of the extenders, the language “about” 50 phr of carbon black (Page 2, Lines 30 and 31) suggests loadings less than 50 phr and such loadings are consistent with the upper range of the claimed invention (applicability to claims 20 and 24).  One of ordinary skill in the art at the time of the invention would have found it obvious to include 40 phr of carbon black given the disclosure detailed above, there being no conclusive showing of unexpected results for the claimed carbon black loading. It is additionally noted that any antioxidant, antiozonants, or coloring pigment (Page 8, Lines 6+) can be viewed as the claimed “extender” and loadings of 
Lastly, the general disclosure of “tire inner surface” would have been well recognized as including a conventional tire innerliner (innermost layer of modern day, tubeless tire constructions designed to eliminate the flow of air into the tire structure).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional innerliner in the tire of Dobson.
With respect to claim 21, the sealant of Dobson includes 100 phr of butyl rubber and between about 40 and about 200 phr of polybutene (Page 2, Lines 15+).
As to claim 22, the thermoplastic tackifying resin of Dobson is seen to be an aliphatic resin (Page 7, Lines 1+).  Also, polybutenes are well recognized as having number average molecular weights between 500 and 5,000 grams per mole as required by the claimed invention. 
As to claim 27, Dobson teaches a cured or crosslinked sealant composition (Page 5, Lines 11+ and Page 6, Lines 16+). 

With respect to claims 36 and 37, the claims define fundamental tire components. 
4.	Claims 20-22, 24, 25, 27, 35-37, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum (US 4,426,468, of record) and further in view of Dobson.
Ornum is directed to a sealant-containing tire, wherein said sealant is applied to a radially inner or outer surface of a tire innerliner 18 and includes a cured butyl rubber (sole rubber component), at least one tackifier, and a cure package (Abstract and Column 5, Lines 1+).  
In terms of the cure package, Ornum states that “cross-linking of the butyl rubber may be effected by any of the well-known curing systems, including sulfur…..” (Column 5, Lines 1+). 
Ornum further states that the sealant composition can include butyl rubber between 13% and 50% by weight of the overall composition and the remaining weight corresponds with, among other things, said at least one tackifier (Column 8, Lines 41+).  This general disclosure suggests a wide variety of compositions in which the at least one tackifier would be included at a proportion between 90 phr and 500 phr, as compared to 100 phr of the butyl rubber (applicable to claims 40 and 41).  Ornum, however, is silent with respect to a thickness of said sealant layer.
In any event, the claimed thickness values are consistent with those that are commonly used in similar sealant-containing tires, as shown for example by Dobson (Page 4, Lines 18+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Ornum.  

With respect to claim 22, Ornum teaches polybutene resins having a molecular weight in accordance to the claimed invention (Column 11, Lines 10-20). 
	Regarding claim 24, Compositions B and C in Table 1 include between 10 and 45 phr of carbon black (in relation to 100 phr of butyl rubber).
As to claim 25, the general disclosure of well-known reinforcing agents and fillers (Column 6, Lines 44+), such as hydrated silicas, would have been recognized as encompassing fumed silica.  It is emphasized that each of hydrated silica and fumed silica is conventionally used in a wide variety of tire compositions.  One of ordinary skill in the art at the time of the invention would have found it obvious to use fumed silica in the sealant composition of Ornum as it represents a “well-known reinforcing agent and filler”.
With respect to claims 36 and 37, the claims define fundamental tire components.
5.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornum and Dobson as applied in claim 20 above and further in view of Reddy (US 7,727,940, of record). 
As detailed above, Ornum is directed to a sealant composition comprising butyl rubber and at least one tackifier.  Ornum teaches the use of several, exemplary tackifiers, including the well-known and conventional polyisobutylenes (commonly referred to as polybutenes) (Column 6, Lines 14+).  In such an instance, however, Ornum is silent with respect to a functionalized polybutadiene.
In any event, a wide variety of tackifiers are well-known and conventionally used in compositions in general and such includes functionalized polybutadienes, as shown for example .         
6.	Claims 20-22, 27, 29, 30, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 4,816,101, of record).
As best depicted in Figure 2, Hong is directed to a laminate comprising a sealant layer 20 and an innerliner 30, wherein said sealant layer has a thickness less than 10 mm (Column 1, Lines 23-33).  More particularly, said sealant layer includes a high molecular weight elastomer, such as butyl type rubbers, a processing aid (homogenizer or tackifier), and a cure package (Column 4, Lines 9-25 and 59+ and Column 5, Lines 3+).  Hong further teaches that “at least as much processing aid, whether homogenizer or tackifier, as there is high mol wt elastomer (Column 3, Lines 65+).  While Hong fails to specifically teach compositions having between 90 phr and 500 phr of a tackifier, as compared with 100 phr of a rubber (examples include greater amount of homogenizer as compared to rubber), the general disclosure of Hong suggests the use of tackifiers at greater loadings than the high molecular weight elastomer and such would correspond with at least 100 phr of said tackifier, as compared to 100 phr of a rubber.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a tackifier loading in the sealant composition of Hong that satisfies the claimed invention given the general disclosure detailed above.

With respect to claim 21, the sealant composition of Hong includes a low molecular weight elastomer, such as liquid polybutene (Column 4, Lines 38-46).  It is further noted that such a component can be viewed as at least one tackifier (separate from the processing aid or tackifier).
Regarding claim 22, Hong teaches a wide variety of resins that satisfy the claimed invention (Column 4, Lines 59+). 
As to claim 29, the process of Hong includes a detackifier coating (Column 6, Lines 50+).
With respect to claim 30, the process of Hong includes a removable backing sheet (Column 6, Lines 58+).                
Regarding claim 33, backing layer 40 can be viewed as a “barrier layer”.	
As to claim 34, Figures 1 and 2 depict a uniform thickness.
With respect to claims 36 and 37, the claims define fundamental tire components.
7.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied in claim 20 above and further in view of Finerman (US 2005/0221046, of record).
	As detailed above, Hong is directed to a sealant layer comprising butyl rubber, at least one tackifier, and a cure package.  Hong further teaches that such a sealant layer can be formed with an innerliner or attached to a backing layer (and subsequently attached to a tire innerliner 
	However, when providing a sealant layer in a tire (inside a tire innerliner), a radially innermost surface (claimed as upper surface) faces a tire cavity while a radially outermost surface (claimed as lower surface) contacts a tire innerliner.  One of ordinary skill in the art at the time of the invention would have found it obvious to fully cure an upper surface since it is farthest away from the location at which a puncture would initiate and avoid such a full cure at a lower surface since it constitutes the initiation point of punctures and high flowability of the sealant is desired.  Finerman provides one example of sealant assembly in which a variable cure is applied over a thickness of a sealant (Paragraphs 79-81).  It is particularly noted that additional components are commonly provided on a radially inner surface of tire sealant layers such that defining a cured upper surface in Hong promotes adhesion with said components (such benefits are outlined by Finerman).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have provided a variable cure to the sealant layer of Hong.       
8.	Claims 20-22, 24, 27, 32, 35-37, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stang (US 3,935,893, of record) and further in view of Hong.
As best depicted in Figures 1 and 2, Stang is directed to a tire construction comprising a sealant layer 20 positioned inside or outside (in the radial direction) of a tire innerliner 18.  More particularly, the sealant layer of Stang includes 16-25 parts of butyl rubber (sole rubber component), 60-65 parts of a liquid polybutylene (claimed tackifier), and a cure package (Column 1, Line 55-Column 2, Line 17 and Column 8, Lines 27+).  With specific respect to the 
In such an instance, however, Stang is silent with respect to the thickness of said sealant layer.
In any event, the claimed thickness values between 2 mm and 8 mm are consistent with those that are conventionally used in tires, as shown for example by Hong (Column 1, Lines 28+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Stang. 
With respect to claim 22, the sealant composition of Stang includes polybutylene (polybutene) having a molecular weight between 500 and 5,000 (Column 2, Lines 9+).
As to claim 24, the sealant composition of Stang can include 5-17 parts of carbon black and 16-25 part of butyl rubber (Column 8, Lines 30+).  This in turn corresponds with a carbon black loading between 20 and approximately 100 phr.
Regarding claim 32, Stang teaches a method of adhesively joining a sealant layer to the innerliner (Column 7, Lines 50+).
With respect to claims 36 and 37, the claims define fundamental tire components.
.   
Response to Arguments
9.	Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Dobson teaches away from the use of the claimed amount of extender since it discloses at most an amount of about 50 phr of carbon black, but teaches that the preferred amount is in the range of about 70 to about 100 phr.  The Examiner respectfully disagrees.  It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art at the time of the invention, including non-preferred embodiments.  The language “about” 50 phr clearly suggests loadings less than 50 phr and such is consistent with the upper range of the claimed invention.  It is emphasized that carbon black is a conventional additive in tire rubber compositions and is well recognized as providing, among other things, reinforcing properties and coloring.  The particular use of 40 phr, for example, is consistent with carbon black loadings commonly used in tire rubber compositions in general and consistent with the language of Dobson.  Also, a fair reading of Dobson does not provide negative teachings for carbon black loadings outside the specific numerical endpoints (the language “about” clearly suggests something different and less than 50 phr).
	As to Ornum, Applicant contends that the independent claims exclude the type of cure package required by Ornum.  The Examiner respectfully disagrees.  Ornum (Column 5, Lines 1+) 
	With respect to Hong, the reference can be broadly seem to include an “extender” as detailed in the rejection above. 
Regarding Stang, Applicant argues that suitable curing agents that are disclosed are quinone compounds and peroxide compounds.  The Examiner respectfully disagrees. Stang specifically teaches the inclusion of “small but suitable amounts of crosslinking agents suitable for curing butyl rubbers” (Column 8, Lines 47-48).  The exemplary disclosure of quinone cure packages in no way teaches away from the use of additional well known and conventional curing packages, such as sulfur.  It is emphasized that sulfur is the most well-known and conventional curing agent in tire rubber compositions, including butyl rubber compositions.  One of ordinary skill in the art at the time of the invention would have found it obvious to use sulfur in the sealant composition of Stang as it constitutes “a crosslinking agent suitable for curing butyl rubbbers” and Applicant has not provided a conclusive showing of unexpected results for the claimed sealant composition.                    
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 28, 2021